ON MOTION FOR REHEARING.                      (Filed May 9, 1934.)
On motion for rehearing it is suggested for the first time[8]  that on the same day Kurth was reinstated as water registrar by the proceedings in the court below, a third person, C.Y. Zirkle was nominated, confirmed, and installed as water registrar, who has ever since occupied the office. This being true, the district court will, of course, not attempt in this proceeding to reinstate Edwin A. Pierse in the office. Our opinion goes no further than to adjudicate the rights as between Pierse and Kurth. Whether Pierse is entitled to be reinstated as against anyone else is a matter not involved in this proceeding, and is a subject matter that must be litigated in other proceedings to which all interested persons are made parties.
The motion for rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, STEWART and ANDERSON concur. *Page 617